57 N.Y.2d 964 (1982)
In the Matter of Metropolitan Life Insurance Company, Appellant,
v.
Tax Commission of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued October 7, 1982.
Decided November 9, 1982.
Sol Pottish for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Stanley Buchsbaum, Edith I. Spivack and Gary Schuller of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*965MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
*966On the previous appeal to this court, we remitted the case to the Appellate Division for a factual determination of the market value of petitioner's buildings. (Matter of Metropolitan Life Ins. Co. v Tax Comm. of City of N. Y., 53 N.Y.2d 1050.) At that time, we noted that the question of market value and the subsidiary question of whether capitalization of net income should be determined on a single or multiple tenant basis were questions of fact. (Matter of Grant v Srogi, 52 N.Y.2d 496.)
The Appellate Division's decision now before this court reaches a different conclusion from that reached by Supreme Court. We are thus presented with the question of which factual determination more nearly comports with the weight of the credible evidence. On the record before this court, we conclude that the weight of the evidence supports the determination of the Appellate Division.
Order affirmed, with costs, in a memorandum.